Case 3:14-cv-00257-KRG Document 314 Filed 08/26/21 Page 1of1
NOTICE TO DOCKET CLERK OF TRIAL

 

Date: O/2B/> O24
From: th Ee (la ter) courtroom deputy to Judge Gibson

Case Caption: Lopez vu. CSX Transiee reumn ; tac.

 

(Civit Criminal Action No: IY - oy 207

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. Trial Dates
1, ( ) Jury trial began on
Non-jury trial began on
2. X Jury trial continued on Y/ 2S/ 20925
Non-jury trial continued on
3. ( ) | Jury trial concluded on
Non-jury trial concluded on
Il. Motions
1. ( ) Written
( ) Oral
Motion for judgment as a matter of law was made by:
Motion for judgment as a matter of law was made on:
Adjudication:
2. ( ) Written
( ) Oral
Motion in limine for:
Motion in limine was made by:
Motion in limine was made on:
Adjudication:
3. ( ) Written
( ) Oral
Motion:
Motion was made by:

Motion was made on:

Adjudication:

 

I. Time in Court | aye we oun
Court opened: 2. SZ a.m. Recesses:_ 4: (> u to 9Fe[(% {I :O4 to

 

 

L228 am

Court closed: $! (2 ge ja:gr to js2] p™ ditognn to _S'YG pin

to

Total time in Court: Ge. Bnem .

 

to
